Citation Nr: 1731583	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-34 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right parietal skull fracture.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a convulsive disorder with blackouts.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1, 1976 to July 22, 1976.  

This case comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his December 2012 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  However, he indicated in July 2016, March 2017, and June 2017 statements that he wished to withdraw his hearing request.  The hearing request has been withdrawn and the Board may proceed to the merits without a hearing.  38 C.F.R. § 20.702(e) (2016).  


FINDINGS OF FACT

1.  In an April 2009 decision, the RO denied service connection for a right parietal skull fracture and a convulsive disorder with blackouts; the Veteran did not appeal the decision.

2.  The evidence added to the record subsequent to the April 2009 rating decision is cumulative of the evidence previously of record; it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right parietal skull fracture.

3.  The evidence added to the record subsequent to the April 2009 rating decision is cumulative of the evidence previously of record; it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a convulsive disorder with blackouts.


CONCLUSIONS OF LAW

1.  The April 2009 rating decision which denied service connection for a right parietal skull fracture and a convulsive disorder with blackouts is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right parietal skull fracture.  38 U.S.C.A. 
§ 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a convulsive disorder with blackouts.  
38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Duty to Notify

VA's duty to notify was satisfied by letter in December 2010.  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

      
Duty to Assist 

The record reflects that VA's duty to assist the Veteran has been satisfied.  The identified medical records and Social Security Administration (SSA) records have been obtained and associated with the claims file to the extent possible.  No VA examination has been provided.  As set out below, the Board determines that new and material evidence has not been received to reopen the claim of entitlement to service connection for a right parietal skull fracture and a convulsive disorder with blackouts.  As such, a VA examination is not required, as VA is not obliged to provide an examination or obtain an opinion if new and material evidence is not presented.  38 C.F.R. § 3.159(c)(4)(iii).  The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

II.  Legal Criteria 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

III.  Factual Background and Analysis 

In June 1977, the Veteran submitted a claim of entitlement to service connection for a right parietal skull fracture and a seizure disorder, which was later recharacterized as a convulsive disorder with blackouts.  He described slipping and falling in the bathroom and hitting his head on the wash basin during basic training on July 4, 1977.  The Veteran asserts that he fractured the right side of his skull at this time.  

The RO denied the claims in a September 1977 rating decision and the Veteran was informed of the decision that same month.  The RO determined that the Veteran had a preexisting skull fracture and seizure disorder prior to service and that the conditions had not been aggravated by service.  Though the Veteran submitted a notice of disagreement in July 1978, he failed to perfect his appeal after a statement of the case was issued and the decision became final.

The evidence of record at the time of the September 1977 rating decision appeared to consist of service treatment records and post-service private treatment records.

The Veteran's June 1976 Report of Medical Examination upon entrance did not reveal any skull fractures, head injuries, or blackouts.  He denied ever having dizziness or fainting spells, head injury, or periods of unconsciousness on his corresponding June 1976 Report of Medical History. 

A July 1976 service treatment record indicated that the Veteran went to sick call with complaints of faintness and dizziness.  On examination, the Veteran reported a history of "fits" in 1974 and 1975 that were successfully controlled with Dilantin and Phenobarbital.  His fits began with voices sounding distant, blurred vision, faintness, and then loss of consciousness.  The Veteran reported a history of trauma to the frontal region three years ago, an injury one year ago, and trauma to the right parietal region two months ago.  An x-ray of the Veteran's skull revealed a possible old injury on the right side of the skull and a possible injury to the left lateral orbital wall.  The neurologist and head of radiology both agreed that the skull fracture was old and healed.

In July 1976, the Medical Board found the Veteran medically unqualified for service and recommended him for discharge because of his pre-service conditions. 

With the exception of the July 1976 record, the Veteran's service treatment records are silent for any skull fractures or other head trauma during service. 

Post-service private treatment records show outpatient treatment from July 1976 to July 1977.  See October 1978 Statement of the Case.  The Veteran experienced his first blackout spells three years earlier, approximately six months after a steel peg hit his head.  He blacked out twice on the same day and was taken to the hospital, but no studies were conducted.  He was prescribed Dilantin and Phenobarbital in February 1975, which he took for three months and had no seizures.  The Veteran reported that in March 1976, he experienced another blackout after accidentally drinking a small amount of poison.  A few months later, in May 1976, he blacked out again when a relative hit him in the head with a black jack.  The Veteran noted that he had gone to the hospital and no fracture had been found.  In June 1976, the Veteran blacked out yet again, after drinking a fifth of alcohol.  In an August 1976 private treatment record, the Veteran reported two other head injuries that had occurred prior to service.  He noted that he experienced a momentary loss of consciousness when he was knocked off his bicycle by a car when he was 14 years old.  He also reported injuring his skull, falling against a sidewalk, during a blackout.  The Veteran noted he had a total of 10 blackout episodes.

In November 1989 and December 1996, the Veteran submitted claims to reopen his previous claims of entitlement to service connection for a skull fracture and a convulsive disorder.  In response to both claims, the RO sent the Veteran notification that he would need to submit new and material evidence in order to reopen his service connection claims.  See November 1989 and January 1997 Notification Letters.  The pertinent evidence of record at that time was the evidence of record at the time of the September 1977 rating decision, as described above.  The Veteran failed to respond with any additional evidence.

In February 1997, the Veteran filed a claim of entitlement to service connection for a massive head injury.  In a statement, dated that same month, the Veteran asserted that he had fractured his skull during basic training and contested that the fracture was a preexisting condition.  Alternatively, he argued that if his fracture pre-existed service, he should be compensated for aggravation of the condition beyond its normal limits.  In late February 1997, the RO notified the Veteran that his claims regarding his skull fracture and convulsive disorder had been previously denied and that new and material evidence showing that the conditions were incurred in or aggravated by service was necessary to reopen his claims.  The pertinent evidence of record at that time was the evidence of record at the time of the September 1977 rating decision and the Veteran's February 1997 statement.  The Veteran failed to respond with any additional evidence.

In February 2009, the Veteran again filed to have his claims of entitlement to service connection for a skull fracture and convulsive disorder reopened.  He submitted a statement describing the incident in July 1976 that he claimed lead to a double depressed head fracture.  See February 2009 Correspondence.  In April 2009, the RO again denied the claims, as the Veteran had not provided new and material evidence showing that his conditions were incurred in or aggravated by active duty service.  The pertinent evidence of record at that time was the evidence of record at the time of the September 1977 rating decision and the Veteran's February 1997 and February 2009 statements.  

In November 2010, the Veteran again submitted a claim to reopen his claims for entitlement to service connection for a skull fracture and a convulsive disorder.  He stated that he provided new and material evidence in the form of lay statements and proof of his social security disability award with associated medical records.  The Veteran maintained that he suffered a skull fracture and seizure disorder during active duty and that they did not exist prior to service.

Evidence received subsequent to the April 2009 rating decision included medical records from the SSA received by VA in October 2009.  The medical records reveal that the Veteran filed for Social Security disability, contending that a seizure disorder had rendered him unable to work beginning January 9, 2009.

In March 2010, VA received notice of the SSA's determination noting that the Veteran's primary diagnosis was epilepsy and the disability began on January 9, 2009.

In November 2010, the Veteran submitted two letters that had been written in July 1976.  In the first letter, Mrs. M. wrote the Veteran while he was in service and stated that she supposed that he would be discharged.  In the second letter, the Veteran's mother requested forms from Progressive American Life to apply for disability insurance.  She noted that he son had fallen down stairs on July 4th and had received a skull fracture. 

The Veteran's medical records from Cleveland Metropolitan General Hospital from 1978 to 1984 were obtained in May 2011.  They revealed that in July 1978, the Veteran reported that he had sustained multiple head trauma; he was hit in the head with a brick when he was two or three years old, started stuttering at age four and has continued to do so, was hit in the head with a steel peg at 16 years old, and at one point, suffered a depressed skull fracture of the right parietal occipital area.  He stated that he had "drop attacks" until he was placed on Dilantin and Phenobarbital in 1975.  The Veteran reported that he had no seizures for the three months he was on medication and for the year to year and a half after.  He noted that he began having episodes of dropping after this time. 

In February 2012, VA received a buddy statement from Mr. A. Z. stating that the Veteran sustained a head injury while in boot camp and was then processed out of service.  He claimed that the Veteran's injury was not preexisting and that he should be eligible for compensation. 

In November 2015, VA received medical records from the Cleveland VA medical center (VAMC) spanning from May 2011 to October 2015.  In December 2016, additional updated records were received from March 2015 to December 2016.  The medical records show that the Veteran continues to suffer from epileptic seizures and auras.    

Military personal records were also received in December 2016 showing that in July 1976, the Neurology Clinic discovered an old, stable, small right parietal depressed skull fracture and determined that the Veteran was not medically qualified for enlistment.

The Board finds that the evidence received since the April 2009 rating decision although new, is not material in that it does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record is cumulative of the evidence previously considered and there is no indication that the newly obtained evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  The information contained in the Veteran's submitted lay statements have been before the RO at the time of previous denials.  The statement from Mrs. M. restates the history provided by the Veteran that he hit his head during active duty.  The Board notes that the statement from Mr. A .Z. reiterates the Veteran's contentions and fails to inform his source of knowledge, whether personally observed or related to him by the Veteran himself.  Further, there is no indication that Mr. A. Z. has reviewed the Veteran's claims file or has the required training to provide competent evidence on questions of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

Moreover, while the medical treatment records, SSA records, and military personnel records were received subsequent to the April 2009 rating decision are new, as they were not a part of the record at the time of the prior final denial, they are not material to this claim.  The records do not indicate, in any way, that the Veteran's right parietal skull fracture and convulsive disorder with blackouts are etiologically related to or aggravated by his active duty service.  To the extent that the records document the existence of an old right parietal skull fracture and the current existence of a convulsive disorder with blackouts, they are duplicative of prior evidence.  The Court has held that additional evidence, which consists of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  Thus, the Board finds that the new evidence is not material because it does not substantiate a fact necessary to establish that the Veteran's right parietal skull fracture or a convulsive disorder with blackouts was incurred in or aggravated by service.  Accordingly, having determined that new and material evidence has not been submitted, the Veteran's claims for entitlement to service connection for a right parietal skull fracture and a convulsive disorder with blackouts are not reopened.



ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for a right parietal skull fracture.  The appeal is denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for a convulsive disorder with blackouts.  The appeal is denied.





____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


